Citation Nr: 1120524	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-20 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss. 

2.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	David L. Huffman, Attorney At Law


ATTORNEY FOR THE BOARD

A. M. Clark, Associate Counsel



INTRODUCTION

The Veteran served on active duty from November 1958 to March 1961.  

These matters come before the Board of Veterans' Appeals (BVA or Board) from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The Board notes that the Veteran requested a hearing before a Decision Review Officer (DRO) and the Board, in a May 2009 statement submitted with his substantive appeal.  A  DRO hearing was scheduled for September 2009.  The Veteran requested that his hearing be postponed.  The hearing was rescheduled for October 2009; however, the Veteran did not appear.  The Veteran did not request that another DRO hearing be rescheduled.  As such, his request for a DRO hearing is deemed withdrawn.  

A BVA hearing was scheduled for March 2010.  The Veteran did not appear for the scheduled hearing, and he has not since asked for it to be rescheduled.  Accordingly, the hearing request is deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2010).


FINDINGS OF FACT

1.  In a BVA decision dated in September 2005, the Board denied service connection for bilateral hearing loss and tinnitus based on the finding that the evidence did not demonstrate that the claimed disorders were etiologically related to service; the Veteran did not appeal the September 2005 decision.

2.  The evidence received since the September 2005 Board decision, when viewed by itself or in the context of the entire record, does not relate to an unestablished fact necessary to substantiate the claims or raise a reasonable possibility of substantiating the claims of entitlement to service connection for bilateral hearing loss or tinnitus.
CONCLUSIONS OF LAW

1.  The September 2005 Board decision, which denied the Veteran's claim for service connection for bilateral hearing loss, is final.  38 U.S.C.A. § 7104 (West 2002), 38 C.F.R. §§ 3.160(d), 20.1100 (2010).

2.  The evidence received subsequent to the September 2005 Board decision is not new and material, and the requirements to reopen a claim of entitlement to service connection for bilateral hearing loss have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

3.  The September 2005 Board decision, which denied the Veteran's claim for service connection for tinnitus, is final.  38 U.S.C.A. § 7104 (West 2002), 38 C.F.R. §§ 3.160(d), 20.1100 (2010).

4.  The evidence received subsequent to the September 2005 Board decision is not new and material, and the requirements to reopen a claim of entitlement to service connection for tinnitus have not been met.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision issued by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

With respect to claims to reopen, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

To satisfy this requirement, VA is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Id.

The notice letter provided to the Veteran in June 2006 included the criteria for reopening a previously denied claim, the criteria for establishing service connection, and information concerning why the claims were previously denied.  He was informed that information was needed to show that the disorders existed from military service to the present time.  The RO specifically indicated that his service treatment records were negative for complaints of, or treatment for, any audiological problems.  He was told that he had to submit evidence that related to that fact.  Based on the above, the Veteran could be expected to understand what was needed to support his claims.

Next, VA has a duty to assist the Veteran in the development of the claims.  This duty includes assisting him in the procurement of service treatment records and other pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the Veteran submitted private treatment records and lay statements.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

The Board acknowledges that a VA examination was not completed, during the pendency of this appeal, with respect to these claims.  However, the Board notes that VA need not conduct an examination with respect to the claim of whether new and material evidence has been received to reopen a previously denied claim of entitlement to service connection because the duty under 38 C.F.R. § 3.159(c)(4) applies to a claim to reopen only if new and material evidence is presented or secured.  Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. Cir. 2003) (holding that VA need not provide a medical examination or medical opinion until a claim is reopened).  See also Woehlaert v. Nicholson, 21 Vet. App. 456 (holding that adequacy of VA medical examination mooted upon Board's determination that claimant not entitled to reopening of claim, and conduct of VA medical examination, when claimant had not presented new and material evidence.) 

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

II.  New and Material Evidence

Unappealed rating decisions are final with the exception that a claim may be reopened by submission of new and material evidence.  When a Veteran seeks to reopen a claim based on new evidence, VA must first determine whether the additional evidence is "new" and "material."  

Second, if VA determines that new and material evidence has been added to the record, the claim is reopened and VA must evaluate the merits of the Veteran's claim in light of all the evidence, both new and old.  Manio v. Derwinski, 1 Vet. App. 140 (1991); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996).  When making determinations as to whether new and material evidence has been presented, the RO must presume the credibility of the evidence.  Justus v. Principi, 3 Vet. App. 510 (1992).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

Historically, the Veteran initially filed claims of entitlement to service connection for bilateral hearing loss and tinnitus in May 2002, the RO denied the Veteran's claims in a July 2002 rating decision.  The Veteran appealed.  The BVA remanded the claims for further development in January 2004.  In a subsequent September 2005 decision, the Board denied his claims on the basis that neither his hearing loss nor tinnitus was etiologically related to service.  The Veteran did not appeal this decision, and it became final.

The Veteran most recently filed claims of entitlement to service connection for bilateral hearing loss and tinnitus in April 2006.  In January 2007, the RO denied the Veteran's claims on the basis that new and material evidence had not been demonstrated.  He appealed. 

The Board finds that new and material evidence has not been submitted since the last final decision.  The evidence of record at the time of the last final BVA decision in September 2005 consisted of service treatment records, VA treatment records, private treatment records, an October 2004 VA examination, and lay statements/testimony.  The Board essentially determined that the evidence did not establish that his current bilateral hearing loss or tinnitus were etiologically related to service.   Notably, even considering the lay statements and testimony of record, the Board found that competent evidence weighed against the finding that his hearing loss and tinnitus had their onset in service or were otherwise etiologically related to his active service, to include noise exposure.  Emphasis was placed on the conclusions made in the October 2004 VA examination.

The evidence added to the record since the last final BVA decision includes private treatment records documenting continued treatment for hearing loss and complaints of tinnitus.  The Board has considered that a May 2006 private audiogram submitted does not reflect whether the Maryland CNC Test was used for speech recognition testing.  However, this information is not pertinent to the new and material claims at issue, the outstanding medical question does not relate to whether the Veteran suffers from a current bilateral hearing loss disorder or tinnitus.  Rather, the outstanding question revolves around whether there is an etiological relationship between the Veteran's current disorders and service.  As such, clarification of whether the Maryland CNC test was used in this audiological assessment is not necessary.  While this evidence is "new", the evidence is not material because it does establish a link between the Veteran's service and his current bilateral hearing loss or tinnitus.  

The new evidence provided since the last final rating decision additionally includes statements from the Veteran and his friends and family, asserting a relationship between his disorders and service.  This evidence is essentially a repetition of the arguments proffered when his claims were previously considered.  Bostain v. West, 11 Vet. App. 124 (1998) (lay hearing testimony that is cumulative of previous contentions considered by decision maker at time of prior final disallowance of the claim is not new evidence).  The Veteran continues to assert that his disorders began during service and that he has suffered from these disorders since that time.  It always has been his contention that he has experienced hearing loss and tinnitus since his exposure to loud noise during his active service.


The lay statements proffered by the Veteran and his friends and family cannot be considered material as to the crucial medical question presented, whether service caused the Veteran's bilateral hearing loss or tinnitus.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992); see also 38 C.F.R. § 3.159 (a)(1) (2010).  Indeed, as noted, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court noted that lay persons, such as the Veteran, are not competent to offer medical opinions and that such evidence does not provide a basis on which to reopen a claim for service connection.  In Routen v. Brown, 10 Vet. App. 183, 186 (1997), the Court noted '[l]ay assertions of medical causation . . . cannot suffice to reopen a claim under 38 U.S.C.A. 5108.'  The Board is clearly aware of the relaxed standard that has developed over the recent years with respect to accepting lay evidence in lieu of a medical opinion.  However, the Board is equally aware of no Court decision that has overruled the holding in Routen.

Finally, in a recent case, the Board notes that the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold and viewed the phrase "raises a reasonable possibility of substantiating the claim" as enabling rather than precluding the reopening of a claim.  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which does not require new and material evidence as to each previously unproven element of a claim.  It was indicated that it would be illogical to require that a claimant submit medical nexus evidence when he has provided new and material evidence as to another missing element, as it would force the Veteran to provide medical nexus evidence to reopen his claim so that he could be provided with a medical nexus examination by VA.  Shade v. Shinseki, 24 Vet. App. 110 (2010). 

Unlike Shade, the Board has not failed to properly apply 38 C.F.R. § 3.156(a) to the evidence presented in the current claim to reopen.  Here, as noted in detail above, the new evidence of record was not found to be material as it did not relate to an unestablished fact necessary to substantiate the claims.  Evidence previously of record failed to relate the Veteran's bilateral hearing loss or tinnitus to his active service.  The newly submitted evidence of record, while showing current treatment for the disorders, still fails to show that the Veteran suffered from a hearing loss or tinnitus in service or that his bilateral hearing loss or tinnitus are otherwise related to his active service.  When considering newly submitted evidence in conjunction with the evidence previously of record, the Board has not required the Veteran to submit evidence as to each previously unproven element of his claims.  There was only one unproven element and that element remains to be proved.

Additionally, the concurring opinion in the Shade decision specifically pointed out that if evidence supporting the claim is insufficient to trigger the duty to assist when old and new evidence is considered together, then the new-and-material standard has not been met and the claim should not been reopened.  It was further noted that reopening a claim only to deny it without providing assistance would be a hollow, technical decision and that there was no reason to expend agency resources on a semantic determination that is not tied to a meaningful procedural duty.  In this case, the Board notes that evidence supporting the Veteran's claim is insufficient to trigger the duty to assist under VCAA.

Therefore, the Board concludes that the evidence received since the September 2005 BVA decision, when viewed by itself or in the context of the entire record, does not relate to an unestablished fact necessary to substantiate the claims or raise a reasonable possibility of substantiating the claims of entitlement to service connection for bilateral hearing loss or tinnitus.  As such, new and material evidence sufficient to reopen the Veteran's claims has not been received.  Therefore, his claims must be denied.




(CONTINUED NEXT PAGE)







ORDER

New and material evidence not having been received, the Veteran's application to reopen a claim of entitlement to service connection for bilateral hearing loss is denied. 

New and material evidence not having been received, the Veteran's application to reopen a claim of entitlement to service connection for tinnitus is denied. 



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


